DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 20 July 2020.
Claims 1-3, 5, 7-9, 12-16, 18, and 22-24 have been amended.
Claims 10, 11, 20, 21, and 25-50 have been canceled.
Claims 1-9, 12-19, and 22-24 are currently pending and have been examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-6, 8, 14-19, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP Technical Specification Release 12 V12.10.0 to 3GPP.
Claims 1 and 24, 3GPP discloses a radio node and method for configuring a transmitter to communicate a signal, comprising (Section 4, Section 6):
a transmitter (Section 4, Section 6 – where node station comprising transceivers);
processing circuitry configured to (Section 4, Section 6 – where node station implicitly comprising processing circuitry for processing the signal):
determine an Error Vector Measure (EVM) window for a signal to be communicated by the transmitter, the EVM window based on at least one of a signal bandwidth, a spectrum utilization, and a cyclic length (Annex E, Table 5.1-1,2 – where the EVN (of signal communication between the transmitter and receiver) window length is based on the channel bandwidth and cyclic prefix length which implicitly utilize the spectrum);
adjust the transmitter based on the window (Annex E, Table 5.1-1,2 Section 6.5 – where the equalizer coefficients are calculated with specific window length which implicitly applied to transceiver equalizer).

As to Claim 14, 3GPP discloses a method performed by a radio node for configuring a receiver to receive a signal, comprising (Section 4, Section 7 - where node station comprising transceivers):
determine an Error Vector Measure (EVM) window for a signal, the EVM window based on at least one of a signal bandwidth, a spectrum utilization, and a 
adjust the transmitter based on the window (Annex E, Table 5.1-1,2 – where the equalizer coefficients are calculated with specific window length which implicitly applied to transceiver equalizer).

As to Claims 2 and 15, 3GPP discloses further comprising communicating the signal after adjusting the transmitter based on the EVM window (Annex E, Table 5.1-1,2 –where the node station transceivers implicitly communicate the signal after applying the transceiver equalizer coefficients).

As to Claims 3 and 16, 3GPP discloses wherein the EVM window increases as the signal bandwidth increases from a first signal bandwidth to a second signal bandwidth (Annex E, Table 5.1-1,2 –where the EVM window length increases as increased channel bandwidth).

As to Claims 4 and 17, 3GPP discloses wherein the EVM window is based at least in part on a scaling (Annex E, Table 5.1-1,2 –where the EVM window length changes (scale) to the channel bandwidth).

As to Claims 5 and 18, 3GPP discloses wherein the EVM increases as the cyclic prefix length increases from a fist cyclic prefix length to a second cyclic 

As to Claims 6 and 19, 3GPP discloses wherein the EVM window is based at least in part on a scaling (Annex E, Table 5.1-1,2 –where the EVM window length changes (scale) to the cyclic prefix length).

As to Claim 8, 3GPP discloses wherein adjusting the transmitter comprises adjusting filter parameters of the transmitter based on the EVM window (Annex E, Table 5.1-1,2 – where the equalizer (filter) coefficients (parameters) are calculated with specific window length).

As to Claim 22, 3GPP discloses further comprising determining the signal bandwidth for received signal (Annex E, Table 5.1-1,2 – where specific bandwidth is used (implicitly determined) for node station transceivers).

As to Claim 23, 3GPP discloses wherein the EVM window corresponds to a percentage of cyclic prefix length (Annex E, Table 5.1-1,2 – where the EVM window corresponds to percentage of cyclic prefix length).


Allowable Subject Matter
Claims 7, 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of obtaining a first percentage of cyclic prefix time, the first percentage of cyclic prefix time utilized by a filter to transmit a pre-determined bandwidth; determining a scaling factor based on dividing the pre-determined bandwidth by the signal bandwidth; determining a second percentage of cyclic prefix time, the second percentage of cyclic prefix time utilized by the filter to transmit the signal bandwidth, the second percentage of cyclic prefix time determined based on multiplying the scaling factor by the first percentage of cyclic prefix time; and subtracting the second percentage of cyclic prefix time from 100% to obtain the EVM window.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov